Opinion.
Campbell, J.:
The single question in this case is, whether the verdict is supported by the evidence. No error is complained of except the refusal of the Circuit Court to grant a new trial on the motion of appellants, which was based on the assumption that the verdict is contrary to the law and the evidence. The rule of this court in such a case has been often announced and must be well understood. The verdict must be manifestly wrong; it must be against the overwhelming preponderance of the evidence; it must be clearly against the evidence; it must present a clear case of error, passion or prejudice to induce this court to interfere where the jury has not been misled by erroneous instructions, are some of the forms of expression used by this court in speaking of new trials upon the evidence. It is not sufficient to induce this court to set aside a verdict that the judges may think that they would not have found the verdict rendered. When the judge who presided on’ the trial and heard the evidence, and saw the witnesses and enjoyed the same opportunity for reaching a correct conclusion on the facts as the jury had, sanctions the verdict as one he is unwilling to disturb, it should be a very clear case of error to induce this court, looking at the evidence as presented by the bill of exceptions, to grant a new trial because it may doubt the correctness of the verdict. The only rule safe in practice and consistent with our system of jury trial, and granting new trials, and appeal from judgments overruling motions for new trial, is that on which this court has always acted, as announced in numerous cases.
*38An assignment of error on the ground that the Circuit Court overruled a motion for a new trial because the verdict is not supported by the evidence is in the nature of a' demurrer to the evidence, which is held to admit everything which a jury might reasonably infer from the evidence; and the question here is, whether assuming as proved everything which the jury may reasonably have inferred from the evidence, the verdict is hereby supported. If so, it must stand. If not, it must be set aside.
Lee Burch and' Sawney Cotton resided one-half of a mile from each other and had a friend named Charley Holbrook, whose place of residence is not disclosed by this record. Talbot owned a large blue barrow, which was marked, and -was gentle, and stayed near Burch’s house. Burch, Cotton and Holbrook were in the swamp on a certain day, hunting hogs, and their dogs bayed a large blue barrow, which the evidence leaves little, if any, room to doubt was Talbot’s. Burch and Holbrook, coming up with the dogs and hog, inquired whose it was, saying they did not know, and, Cotton arriving, said, “It is my hog, shoot- it down,” and Burch shot it. It -was then taken to his house. Talbot was informed of the killing of the hog by one of another party of hog hunters in that swamp, who had been present and witnessed the killing. He proceeded to Burch’s house, nearing which he saw Sawney Cotton take to Burch’s smokehouse a hog’s head, and arriving he saw a hog but just denuded of its hair under the manipulation of Burch and Holbrook. He examined the hair freshly stripped from the hog and found it to be blue, just the color of his blue barrow. He then told the parties they had his hog. Burch and Holbrook said they did not know whose hog it was, and related to Talbot the circumstances of the killing as stated above. Cotton said to Talbot, “By G — d, you are not the only man in the country who owns hogs!” Talbot, seeing the headless carcass of the hog, and believing it to be all that was left of his blue barrow, called for the head, which, after some parleying, was produced, but without the ears, which had once adorned it, while they served to identify their possessor as the property of Talbot, whose mark they bore. The entire absence of the pendant attachments to the severed head of his slaughtered blue barrow served to arouse some suspicion in Talbot’s mind that there was some sinister purpose in the needless amputation, and he desired to be informed why such a sacrifice had been made, *39and was assured that the dogs had so torn the ears that they were rendered useless and therefore were not preserved. It was not claimed that they were so mutilated as to be useless for the discovery of the mark they bore, but tire statement was that they were useless, as meat it is presumed, but they wore not produced. "Where the mutilated remains of the lacerated ears of that blue barrow were at the moment when Talbot was anxiously seeking to identify it as his we are left in painful mystery by the evidence.
We must inquire what conclusion the jury may have drawn from the evidence. There are several inferences justified by it. Talbot’s blue barrow was not a wild hog, but was gentle, and it was marked as his. It roamed near Burch’s house. It was not a newcomer or a stranger in those parts, but a resident of the swamp not far from where Burch and Cotton resided. From its size it is fair to conclude that it had spent many months there, and from its being gentle it may be assumed that it had received attention from its owner, and from these circumstances arises a probability that Burch as an ordinary observant person of what was going on about him had knowledge of Talbot’s blue hog. It is also probable that he knew his neighbor Cotton’s hogs, if he had any. Burch, made no claim to the hog as his, and if this blue barrow had been Cotton’s it is most likely he would have knowm it. It does not appear that Burch, Holbrook or Cotton had any hog in the swamp in which they were hunting-hogs. Neither Burch nor Holbrook pretended that he had, and, if they were hunting a blue barrow of Cotton’s it is extraordinary that they liad no previous description of the hog they were hunting. The baying of the blue barrow seems to have been a surprise to them. It was unexpected, manifestly, because the declaration made by Burch and Holbrook of ignorance of the hog, and their inquiry whose it was, unmistakably (supposing these manifestations to have been sincere) betray the absence of any hunt for that hog. If they had started for Cotton’s blue barrow, they would have been at no loss what to do when they came up with one answering its description. It is not shown that any of the party had any hogs in the swamp to be hunted. Either they were hunting hogs generally, or they were after Talbot’s blue barrow particularly, and their success strongly points to the latter as the object of their hunt. As soon as they got that they retired from the *40swamp (which must have been a good place for hogs to be hunted, from the fact that another party was at the same time with these parties engaged in hunting hogs there), content with their spoils for that day. And repairing, not to the house of Cotton, the professed owner of the hog taken in the hunt, but to the house of Burch, they betook themselves to the task of cleaning and dividing between the three all of the hog except its ears.
It was the peculiar province of the jury to determine as to the good faith of the prisoners in their declared ignorance of the ownership of the hog, and their prompt recognition of the claim made to it by Cotton -when he ordered it to be shot. The jury must have believed that their conduct was simulated, and that they knew the falsity of Cotton’s pretended ownership. It is probable that the missing ears of the hog furnished undisputable evidence of a desire for the concealment of the marks of identification which they furnished, entirely inconsistent with honesty of purpose in the conduct of the prisoners, and that the light reflected by this circumstance back upon the killing of the hog was considered sufficient to characterize the taking as felonious. Considering all of the circumstances connected with the life and history and death of Talbot’s blue barrow, and the conduct of the prisoners in dealing with it, we cannot say that the jury was not fully warranted in finding the verdict of guilty. The learned and conscientious judge who presided in the trial refused to disturb the verdict, and this court should not interfere. We have made this extended examination of the facts in order to satisfy counsel that the cause of their clients has not failed to receive our careful attention and consideration.
Counsel for appellants have manifested their sincere belief that their clients were unjustly convicted, but an earnest effort on our part to discover any wrong done them, with a view to correct it if found, has brought us to the conclusion that the jury had a just conception of the conduct of the appellants in their dealings with Talbot’s hog. It is probable that the jurors knew that the destruction by dogs of both ears of a hog, so as to render them useless and make their complete excision proper, was unprecedented in their observation of the ways of dogs with hogs, and inconsistent with their knowledge of the structure and tenacity of hogs’ ears, and in this we agree with the jury.

Judgment affirmed.